DOWD, Presiding Judge.
Trial court found defendant guilty of fe-loniously receiving stolen property; then pursuant to § 557.011.2(3) RSMo 1978, the court suspended imposition of sentence and placed defendant on probation for two years, to remain at liberty on his existing bond.
Defendant seeks to appeal. The only permissible appeal in criminal cases is statutory, limited to final judgments, § 547.070. This, only after sentence has been ordered. See State v. Murphy, 626 S.W.2d 649[1-6] (Mo.App. 1981), holding that until sentenced an accused cannot appeal. See also State v. Harris, 486 S.W.2d 227[1] (Mo.1972), and State ex rel. Peach v. Tillman, 615 S.W.2d 514[2] (Mo.App.1981).
Originally, this court transferred this appeal to the Supreme Court of Missouri to be considered with State v. Lynch, 679 S.W.2d 858 (Mo. banc 1984), which involved the same issue. However, in Lynch our Supreme Court reaffirmed the holding that a suspended imposition of sentence is not a final judgment for purposes of appeal. Thus, we are constrained to dismiss this appeal.
CRIST and CRANDALL, JJ., concur.